

EXHIBIT 10.4



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of September 11, 2014
(the “Effective Date”), is between Array BioPharma Inc., a Delaware corporation
(the “Company”), and Andrew Robbins (“Employee”).


In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:


1.    Employment. The Company hereby employs Employee and Employee hereby agrees
to be employed by the Company for the period and upon the terms and conditions
hereinafter set forth.


2.    Capacity and Duties. Employee shall be employed by the Company as Senior
Vice President of Commercial Operations. During his employment Employee shall
perform the duties and bear the responsibilities commensurate with his position
and shall serve the Company faithfully and to the best of his ability, under the
direction of the Board of Directors and the duly elected officers of the
Company. Employee shall devote his entire working time, attention and energies
to the business of the Company. His actions shall at all times be such that they
do not discredit the Company or its products and services. Employee shall not
engage in any other business activity or activities that conflict with the
proper performance of Employee’s duties hereunder, including constituting a
conflict of interest between such activity and the Company’s business.


3.    Compensation.


(a)    For all services rendered by Employee the Company shall pay Employee
during the term of this Agreement an annual salary as set forth herein, payable
semimonthly in arrears. Employee’s initial annual salary shall be $350,000
commencing with fiscal year 2015. During the term of this Agreement, the amount
of Employee’s salary shall be reviewed at periodic intervals and, upon agreement
of the parties hereto, appropriate adjustments in such salary may be made.


(b)    Employee shall also be eligible for a performance bonus for each fiscal
year that Employee is employed by the Company (the “Performance Bonus”). The
Performance Bonus shall be based on Employee’s base salary and the achievement
of performance criteria to be established by the Board of Directors under a
Management Bonus Plan (the “Management Bonus Plan”), which the Compensation
Committee shall develop and recommend to the Board of Directors of the Company
for each fiscal year and which shall apply to Employee and other members of the
Company’s senior management. The performance criteria under the Management Bonus
Plan shall include such items as performance of the Company compared to its
fiscal year plan and budget; new business and customer development by the
Company; and operational efficiency of the Company. It shall be a condition to
Employee’s receipt of a Performance Bonus in any given year that Employee
achieves certain minimum performance criteria to be established under the
Management Bonus Plan.  It is anticipated that the Performance Bonus for any
particular fiscal year will range between 20% and 60%, with a target of 40%, of
Employee’s base salary; provided that the minimum performance criteria are
achieved. The Performance Bonus may be paid in cash or in equity, at the
discretion of the Board of Directors. The Performance Bonus shall be payable to
Employee upon achievement of the minimum performance criteria and not later than
60 days following receipt by the Board of Directors of the Company’s audited
financial statements for that fiscal year.


(c)    In addition to salary payments as provided in Section 3(a), the Company
shall provide Employee, during the term of this Agreement, with the benefits of
such insurance plans, hospitalization plans and other employee fringe benefit
plans as shall be generally provided to employees of the Company and for which
Employee may be eligible under the terms and conditions thereof.  Nothing herein
contained shall require the Company to adopt or maintain any such employee
benefit plans.






--------------------------------------------------------------------------------



(d)    During the term of this Agreement, except as otherwise provided in
Section 5(b), Employee shall be entitled to sick leave and annual vacation
consistent with the Company’s customary sick leave and vacation policies.


4.    Term.  Unless sooner terminated in accordance with Section 5, the term of
this Agreement shall be for four years from the Effective Date, and thereafter
shall continue for one year terms from year to year unless and until either
party shall give notice to the other at least 60 days prior to the end of the
original or then current renewal term of his or its intention to terminate at
the end of such term.  The provisions of Sections 6, 7, 9 and 11 shall remain in
full force and effect notwithstanding the termination of this Agreement.


5.    Termination and Severance.


(a)    If Employee dies during the term of this Agreement, (i) the Company shall
pay his estate the compensation that would otherwise be payable to him for the
month in which his death occurs; (ii) this Agreement shall be considered
terminated on the last day of such month; and (iii) the Company shall cause any
issued but unvested equity awards granted to Employee to immediately vest.


(b)    If during the term of this Agreement Employee is prevented from
performing his duties by reason of illness or incapacity for a continuous period
of 120 days, the Company may terminate this Agreement upon 30 days’ prior notice
thereof to Employee or his duly appointed legal representative. For the purposes
of this Section 5(b), a period of illness or incapacity shall be deemed
“continuous” notwithstanding Employee’s performance of his duties during such
period for continuous periods of less than 15 days in duration.


(c)    The Company may terminate this Agreement at any time for Employee’s (i)
gross negligence; (ii) material breach of any obligation created by this
Agreement; (iii) a violation of any policy, procedure or guideline of the
Company, of any material injury to the economic or ethical welfare of the
Company caused by Employee’s malfeasance, misfeasance, misconduct or inattention
to Employee’s duties and responsibilities, or any other material failure to
comply with the Company’s reasonable performance expectations, upon notice of
same from Company and failure to cure such violation, injury or failure within
30 days, or (iv), misconduct, including but not limited to, commission of any
felony, or of any misdemeanor involving dishonesty or moral turpitude, or
violation of any state or federal law in the course of his employment; theft or
misuse of the Company’s property or time.


(d)    The Company may terminate this Agreement at any time for any or no reason
upon 30 days’ notice to Employee.


(e)    If this Agreement is terminated by the Company prior to the end of the
term pursuant to any provision other than 5(a) or 5(c), then, provided Employee
executes the release described in Section 5(g) below and complies with his
obligations under the Confidential Information Agreement and Noncompete
Agreement incorporated by reference in Section 6 and 7 of this Agreement:
(i) the Company shall pay as severance to Employee one year’s current base
salary, in equal monthly installments in accordance with the Company’s standard
payroll practices, subject to all applicable deductions and withholdings; and
(ii) the Company shall cause any issued but unvested options scheduled to vest
in the year of termination to immediately vest; provided, however, that this
sentence shall not diminish the vesting contemplated by 5(f) below in connection
with a Change of Control. In the event of (y) reduction of Employee’s salary to
a rate below the initial annual salary; or (z) material diminishment of
Employee’s duties as Senior Vice President of Commercial Operations, Employee
may elect to treat such event, by notice of termination within 30 days of its
occurrence, as a termination pursuant to 5(d).


(f)    If this Agreement is terminated pursuant to 5(d) as a result of a Change
of Control, then all outstanding options granted to Employee as of such Change
of Control shall immediately vest (to the




--------------------------------------------------------------------------------



extent they are not already vested), and Company shall pay to Employee an amount
equal to the target Performance Bonus for the year of termination. For purposes
of this Agreement, (i) a “Change of Control shall mean the consolidation or
merger involving the Company in which the Company is not the surviving entity or
any transaction in which more than 50% of the Company’s voting power is
transferred or more than 50% of the Company’s assets are sold; and (ii) a
termination shall be deemed to be the “result of” a Change of Control if,
without limiting the generality of such phrase, the Company terminates or is
deemed to have terminated Employee pursuant to Section 5(d) of this Agreement
during the period commencing three months prior to the occurrence (or expected
occurrence) of a Change of Control and ending 12 months after the occurrence of
a Change of Control. The foregoing acceleration provision shall be supplementary
to, and shall not diminish any rights that Employee has under any other written
agreement with the Company, including an option certificate or agreement.


(g)    As a condition to receiving any severance payments under this Agreement,
Employee shall execute and return to the Company, on or before the Release
Expiration Date (as defined below), a full and complete release of all claims
against the Company, its affiliates, and their respective employees, officers,
directors, owners and members, in a form reasonably acceptable to the Company
(the “Release”). For purposes of this Agreement, the “Release Expiration Date”
means the date that is 28 days following the date that the Company timely
delivers the Release to Employee, or in the event that Employee’s termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is 52 days following such delivery date.
Notwithstanding any provision to the contrary in this Agreement, (i) the Company
will deliver the Release to Employee within 10 business days following the
Termination Date, and the Company’s failure to timely deliver a Release will
constitute a waiver of any requirement to execute a Release; (ii) if Employee
fails to execute the Release or the Release fails to become irrevocable on or
before the Release Expiration Date, Employee will not be entitled to any
severance payments under this Agreement; and (iii) payments under this Agreement
shall commence on the first payroll period commencing after the Release becomes
irrevocable, provided however, that if the Termination Date and the Release
Expiration Date fall in two separate taxable years, any payments that are
treated as nonqualified deferred compensation for purposes of Section 409A will
be made in the later taxable year.


6.    Confidential Information. This Agreement incorporates by reference all the
terms of that certain Confidentiality and Inventions Agreement as of the date
signed between Employee and Company, as if fully set forth herein, a copy of
which is attached hereto.


7.    Confidentiality, Noncompete. This Agreement incorporates all the terms of
that certain Noncompete Agreement between Employee and the Company as of the
date signed between Employee and Company, as if fully set forth herein, a copy
of which is attached hereto.


8.    Waiver of Breach.  A waiver by the Company of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.


9.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision or portion of
this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section in the particular jurisdiction in which
such adjudication is made.


10.    Notices. All communications, requests, consents and other notices
provided for in this Agreement shall be in writing and shall be deemed given if
hand delivered, mailed by first class mail, postage prepaid, sent by nationally
recognized overnight courier or by facsimile, addressed as follows: 




--------------------------------------------------------------------------------



(i) If to the Company: to its principal office at 3200 Walnut Street, Boulder,
Colorado 80301, facsimile: (303) 386-1290;  (ii) If to Employee: to 4861 Dakota
Blvd., Boulder, CO 80304; or such other address as either party may hereafter
designate by notice as herein provided.  Notwithstanding the foregoing
provisions of this Section 10, so long as Employee is employed by the Company
any such communication, request, consent or other notice shall be deemed given
if delivered as follows:  (x) If to the Company, by hand delivery to any
executive officer of the Company other than Employee, and (y) If to Employee, by
hand delivery to him.


11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law provisions thereof, and the parties each agree to exclusive
jurisdiction in the state and federal courts in Colorado.


12.    Assignment. The Company may assign its rights and obligations under this
Agreement to any affiliate of the Company or to any acquirer of substantially
all of the business of the Company, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against any such
assignee.  Neither this Agreement nor any rights or duties hereunder may be
assigned or delegated by Employee.


13.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties and supersedes all prior understandings, agreements
or representations by or between the parties, whether written or oral, which
relate in any way to the subject matter hereof. 


14.    Amendments. No provision of this Agreement shall be altered, amended,
revoked or waived except by an instrument in writing signed by the party sought
to be charged with such amendment, revocation or waiver.


15.    Binding Effect.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs, successors and assigns.


16.    Section 409A. Payments pursuant to this Agreement are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code and
accompanying regulations and other binding guidance promulgated thereunder
(“Section 409A”), and the provision of this Agreement will be administered,
interpreted and construed accordingly. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purpose of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. To the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, (i) such reimbursement
or benefit will be provided no later than December 31 of the year following the
year in which the expense was incurred; (ii) the amount of expenses reimbursed
in one year will not affect the amount eligible for reimbursement in any
subsequent year and (iii) the right to reimbursement of expenses or in-kind
benefits may not be liquidated or exchanged for any other benefit.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.


***Signature Page Follows***








--------------------------------------------------------------------------------



                IN WITNESS WHEREOF the parties have executed this Agreement this
11th day of September 2014 effective as of the Effective Date hereof.


COMPANY:
ARRAY BIOPHARMA INC.,
 
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
  /s/ Ron Squarer
 
 
 
 
Ron Squarer
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
EMPLOYEE:
 
  /s/ Andrew Robbins
 
 
 
 
Andrew Robbins
 
 







--------------------------------------------------------------------------------



Exhibit A


Confidentiality and Inventions Agreement


(See attached)




--------------------------------------------------------------------------------





CONFIDENTIALITY AND INVENTIONS AGREEMENT


This Confidentiality and Inventions Agreement (this “Agreement”), by and between
Array BioPharma Inc., a Delaware corporation (the “Company”), and Andrew
Robbins, an individual (“Employee”), is executed to be effective as of the
“Effective Date” set forth in Section 3(j) below.


As a condition to, and in consideration of Employee’s employment or continued
employment (as the case may be) with the Company, and in consideration of the
mutual covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.     Protection of Trade Secrets and Confidential Information.


(a) Definition of “Confidential Information.” As used in this Agreement, the
term “Confidential Information” shall include all information concerning or
arising from the Company’s business, including, without limitation, trade
secrets used or developed by the Company in connection with its business;
information concerning the manner and details of the Company’s operation,
organization and management; financial information and/or documents and
nonpublic policies, procedures and other printed or written material generated
or used in connection with the Company’s business; the Company’s business plans
and strategies; the identities of the Company’s customers and the specific
individual customer representatives with whom the Company works and details of
the Company’s relationship with such customers and customer representatives; the
identities of other persons or companies utilized in the Company’s business and
details of the\ Company’s relationship with such persons or companies; the
nature of fees and charges made to the Company’s customers; nonpublic forms,
contracts and other documents used in the Company’s business; the nature and
content of computer software used in the Company’s business, whether proprietary
to the Company or used by the Company under license from a third party; and/or
other information concerning know-how, research, inventions, copyrights,
trademarks, patent applications, patents, processes, designs, technical
specifications, methods, concepts, prospects, customers, employees, contractors,
earnings, products, services, formulas, compositions, machines, equipment,
systems, and/or prospective and executed contracts and other business
arrangements. As used in this Agreement, “Company” includes any direct or
indirect subsidiary or affiliate of the Company.


Confidential Information under this agreement shall not include information
which (i) Employee can demonstrate was in Employee’s possession prior to
employment with the Company (unless such information is assigned to, or
otherwise becomes the property of, the Company or (ii) is now in the public
domain, or hereafter enters the public domain through no violation by Employee
of the obligations hereunder or any other obligation of confidentiality, or
(iii) is lawfully obtained from a source (other than the Company, its affiliates
or representatives) in accordance with the terms and conditions, if any, imposed
upon Employee by such source respecting the use and disclosure thereof;
provided, however, that such source was not at the time bound by a
confidentiality agreement with the Company or any of its affiliates or
representatives. Confidential Information shall also not include generic
information, knowledge or skill which Employee reasonably would have learned or
acquired in the course of similar employment or work elsewhere in the trade.


(b) Restrictions on Employee’s Use of Confidential Information. Except in
connection with and in furtherance of Employee’s official duties with and on
behalf of the Company, Employee shall not at any time or in any manner use,
copy, disclose, divulge, transmit, convey, transfer or otherwise communicate any
Confidential Information to any person or entity, either directly or indirectly,
without the Company’s prior written consent.


(c) Acknowledgment. Employee acknowledges that during the term of this
Agreement, Employee will have access to Confidential Information, all of which
shall be made accessible to Employee only in strict confidence; that
unauthorized disclosure of Confidential Information will damage the Company’s
business; that Confidential Information would be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is unique and
proprietary to the Company and known only




--------------------------------------------------------------------------------



to Employee, the Company and certain key employees and contractors of the
Company; and that title, ownership, possession and control of Confidential
Information shall at all times remain vested in the Company. Consequently,
Employee acknowledges that the restrictions contained in this Section 1 are
reasonable and necessary for the protection of the Company’s business.
    
(d) Documents and Other Records Containing Confidential Information. All
documents or other records containing or alluding to Confidential Information
that are prepared by or provided to Employee during the term of this Agreement
or that come into Employee’s possession in connection with Employee’s
performance of services for the Company are and shall remain the Company’s
property. Employee shall not copy or use any such documents or Confidential
Information for any purpose not relating directly to Employee’s performance of
services for the Company, nor shall Employee market or in any way provide or
make available to any party other than the Company any of the Confidential
Information, except pursuant to prior written authorization from the Company.
Upon the termination of this Agreement for any reason and regardless of the
circumstances of such termination or the existence of any dispute between
Employee and the Company following or concerning the termination of Employee’s
employment, or upon the request of the Company, its successors or assigns,
Employee shall immediately deliver to the Company or its designee (and will not
keep in Employee’s possession or deliver to anyone else, including any copies)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company, its successors or assigns. Notwithstanding any
other provision of this Agreement, this Agreement shall not bar Employee from
complying with any subpoena or court order, provided that prior to doing so
Employee shall give the Company written notice, at the Company’s principal place
of business, of Employee’s receipt of any such subpoena or court order as far as
possible in advance of the appearance time set forth in the subpoena or court
order.


(e) Third-Parties’ Confidential Information. Employee acknowledges that the
Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for proper purposes.
Employee shall not use or disclose any such information except as permitted by
the Company or the third party to whom the information belongs.


(f) Other Agreements. Employee represents to the Company that, except as
identified on Schedule A hereto, Employee is not bound by any agreement or any
other previous or existing business relationship which conflicts with or
prevents the full performance of any of Employee’s obligations to the Company.
During Employee’s employment with the Company, Employee agrees not to improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer, or any other person or entity with whom Employee has an
agreement or to whom Employee owes a duty to keep such information in
confidence. Any such persons or entities with whom Employee has such agreements
or to whom Employee owes such a duty are identified on Schedule A.


2. Inventions.


(a) Disclosure. Employee agrees to disclose promptly to the Company the full
details of any and all ideas, processes, trademarks and service marks, technical
data, know-how, works, inventions, discoveries, marketing and business ideas,
and improvements or enhancements to any of the foregoing, including all
information necessary to enable the Company to reproduce any of the foregoing,
(collectively, “Inventions”), that Employee conceives, develops or creates alone
or with the aid of others during the term of Employee’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that: (i) relate to the Company’s business; (ii) result from any work
performed by Employee for the Company; (iii) involve the use of the Company’s
equipment, supplies, facilities, or trade secret information; (iv) result from
or are suggested by any work done at the Company’s request or by any Company
employee other than Employee, or relate to any problems specifically assigned to
Employee; or (v) result from Employee’s access to any of the Company’s
memoranda, notes, records, drawings, sketches, models, maps, customer lists,
research results, data, formula, specifications, inventions, processes,
equipment, or the like.




--------------------------------------------------------------------------------



Inventions under this Agreement shall not include any invention that i) was
developed on Employee’s own time; ii) was developed without the use of the
Company’s equipment, supplies, facilities, or Confidential Information; and iii)
does not relate to the business of the Company.
    
(b) Assignment. Employee shall assign and hereby assigns to the Company, without
further consideration, Employee’s entire right to any Invention which shall be
the sole and exclusive property of the Company whether or not patentable.
Employee acknowledges also that all Inventions which are made by Employee
(solely or jointly with others), within the scope of Employee’s employment, and
which are protectable by copyright, are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S. C. § 101). To the extent
that any such Inventions, by operation of law, cannot be “works made for hire,”
Employee hereby assigns to the Company all right, title, and interest in and to
such Inventions and to any related copyrights.


3. General Provisions.


(a) Additional Instruments. Employee shall execute, acknowledge and deliver any
additional instruments or documents that the Company deems necessary to carry
out the intentions of this Agreement, including such instruments as may be
required by the laws of any jurisdiction, now in effect or hereinafter enacted,
that may affect the Company’s property rights relating to the rights and
obligations created by this Agreement. Employee further agrees, as to all the
Inventions, to assist the Company in every way (at the Company’s expense) to
obtain and, from time to time, enforce patents on the Inventions in any and all
countries. To that end, by way of illustration but not limitation, Employee will
testify in any suit or other proceeding involving any of the inventions, execute
all documents which the Company reasonably determines to be necessary or
convenient for use in applying for and obtaining patents thereon and enforcing
same, and execute all necessary assignments thereof to the Company or persons
designated by it. Employee’s obligation to assist the Company in obtaining and
enforcing patents for the Inventions in any and all countries shall continue
beyond the termination of Employee’s employment, but the Company shall
compensate Employee at a reasonable rate after such termination for time
actually spent by Employee at the Company’s request on such assistance. In the
event the Company is unable, after reasonable effort, to secure Employee’s
signature on any document or documents needed to apply for or prosecute any
patent, copyright or other right or protection relating to any Invention,
whether because of Employee’s physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or similar
protections thereon with the same legal force and effect as if executed by
Employee.


(b) Remedies. Employee acknowledges that upon a breach of this Agreement the
Company will suffer immediate and irreparable harm and damage for which money
alone cannot fully compensate the Company. Employee therefore agrees that upon
such breach or threat of imminent breach of this Agreement, the Company shall be
entitled to a temporary restraining order, preliminary injunction, permanent
injunction or other injunctive relief, without posting any bond or other
security, barring Employee from violating any provision of this Agreement. At
the Company’s option, any action to enforce this Agreement shall be brought in
or transferred to the state or federal court situated in Boulder, Colorado.
Nothing in this Agreement shall be construed as an election of any remedy, or as
a waiver of any right available to the Company under this Agreement or the law,
including the right to seek damages from Employee for a breach of any provision
of this Agreement.


(c) Non-Solicitation of Employees. Employee agrees that during the term of
employment and for a period of two years after the termination or cessation of
employment for any reason, Employee shall not directly or indirectly recruit,
solicit or hire any employee of the Company, or induce or attempt to induce any
employee of the Company to discontinue his or her employment relationship with
the Company.


(d) Not an Employment Contract. Employee agrees and understands that nothing in
this Agreement shall confer any right with respect to continuation of employment
by the Company, nor shall it interfere in any way with Employee’s right or the
Company’s right to terminate Employee’s employment at any time, with or without
cause.






--------------------------------------------------------------------------------



(e) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of Colorado.
Employee hereby expressly consents to the personal jurisdiction of the state and
federal courts located in Colorado for any lawsuit filed there against Employee
by the Company arising from or relating to this Agreement.


(f) Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and Employee relating
to the subject matter hereof. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. No subsequent change or changes in
Employee’s duties, salary or compensation will affect the validity or scope of
this Agreement.


(g) Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.


(h) Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment for any reason and the assignment of this Agreement by the
Company to any successor in interest or other assignee.


(i) Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.


(j) Effective Date. This Agreement is effective as of the first day of
Employee’s employment with the Company. Employee understands that this Agreement
affects Employee’s rights to works and inventions Employee develops during
Employee’s employment with the Company and restricts Employee’s ability to
disclose or use Confidential Information.


[signature page follows]






IN WITNESS WHEREOF, the parties have executed this agreement to be effective as
of the Effective Date.




COMPANY:


ARRAY BIOPHARMA INC., a Delaware corporation


By: /s/ Sherri Norland    
Name: Sherri Norland
Title: Director, Human Resources




I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I
UNDERSTAND, AND AGREE TO, EACH OF SUCH PROVISIONS. I UNDERSTAND
THAT THIS AGREEMENT MAY AFFECT MY RIGHT TO ACCEPT EMPLOYMENT
WITH OTHER COMPANIES SUBSEQUENT TO MY EMPLOYMENT WITH THE
COMPANY.


EMPLOYEE:


By: /s/ Andrew Robbins    
Andrew Robbins




--------------------------------------------------------------------------------



Exhibit B




Noncompete Agreement
(See attached)






--------------------------------------------------------------------------------



NONCOMPETE AGREEMENT


This NONCOMPETE AGREEMENT (this "Agreement"), dated as of September 13, 2012 is
between Array BioPharma Inc., a Delaware corporation (the "Company"), which for
the purposes hereof shall include any subsidiary or affiliate of the Company,
and Andrew Robbins (the "Employee").


RECITALS


A.    Employee is or may be employed in an executive, management or professional
capacity for the Company.


B.    The Employee desires to enter into or continue in the employment (as the
case may be) of the Company.


C.    In order to protect the trade secrets and confidential information of the
Company and as a condition to employment or the continued employment (as the
case may be) of Employee, the Company requires that Employee enter into this
Agreement.


NOW THEREFORE, in consideration of Employee's employment with the Company and of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Covenants Not to Compete or Interfere.


(a)    During the term of Employee's employment with the Company and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not, within the United States or within a 50 mile
radius of any area where the Company is doing business (including any point of
sale of the Company's products or services) at the time of such termination,
directly or indirectly own, manage, operate, control, be employed by, serve as a
consultant to or otherwise participate in any business that has services or
products competitive with those of the Company, or develop products or services
competitive with those of the Company. For purposes of this Agreement, the
Company's business shall be defined as small molecule, targeted pharmaceutical
products and services for use in the treatment of inflammation and/or cancer.


(b)    During the term of Employee's employment with the Company and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not (i) cause or attempt to cause any employee of
the Company to leave the employ of the Company, (ii) actively recruit any
employee of the Company to work for any organization of, or in which Employee is
an officer, director, employee, consultant, independent contractor or owner of
an equity interest; or (iii) solicit, divert or take away, or attempt to take
away, the business or patronage of any client, customer or account, or
prospective client, customer or account, of the Company which were contacted,
solicited or served by Employee while employed by the Company.


(c)    Employee acknowledges that through his employment with the Company he
will acquire access to information suited to immediate application by a business
in competition with the Company. Accordingly, Employee considers the foregoing
restrictions on his future employment or business activities in all respects
reasonable. Employee specifically acknowledges that the Company and its
licensees, as well as the Company's competitors, provide their services
throughout the geographic area specified in Section 1(a) above. Employee
therefore specifically consents to the foregoing geographic restriction on
competition and believes that such a restriction is reasonable, given the scope
of the Company's business and the nature of Employee's position with the
Company.


(d)    Employee acknowledges the following provisions of Colorado law, set forth
in Colorado Revised Statutes § 8-2-113(2):




--------------------------------------------------------------------------------





Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:


(a)
Any contract for the purchase and sale of a business or the assets of a
business;



(b)
Any contract for the protection of trade secrets;



(c)
Any contract provision providing for the recovery of the expense of educating
and training an employee who has served an employer for a period of less than
two years;



(d)
Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.



Employee acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the confidential
information and trade secrets of the Company, and that Employee is an executive
and management employee or professional staff to executive or management
personnel, within the meaning of § 8-2-113(2)(d).


2.    No Employment Contract; Termination. This Agreement is not an employment
contract and by execution hereof the parties do not intend to create an
employment contract. If, through no fault of Employee, the Company liquidates
substantially all of its assets, or permanently terminates its operations,
Employee's obligations under Paragraphs 1(a) and 1(b) shall also terminate.


3.    Injunctive Relief; Damages. Upon a breach or threatened breach by Employee
of any of the provisions of this Agreement, the Company shall be entitled to an
injunction restraining Employee from such breach without posting a bond. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies for such breach or threatened breach, including recovery of damages
from Employee.


4.    Attorney's Fees. In any action to enforce any of the provisions of this
Agreement, the prevailing party shall be entitled to reasonable attorneys' fees
and costs of investigation and litigation.


5.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the law. Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and in lieu of each provision of this Agreement that is illegal,
invalid or unenforceable, there shall be added as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. In the event
that a court finds any portion of Section 1 to be overly broad, and therefore
unenforceable, the parties intend that the court shall modify such portion of
paragraph 1 to reflect the maximum restraint allowable, and shall enforce this
Agreement and the covenants herein as so modified.


6.    Entire Agreement; Governing Law. This Agreement embodies the entire
Agreement between the parties concerning the subject matter hereof and replaces
and supersedes any prior or contemporaneous negotiations, oral representations,
agreements or understandings among or attributable to the parties hereto. The
provisions of this Agreement shall not limit or otherwise affect Employee's
obligations under the provisions of any agreement with the Company with respect
to the nondisclosure of the Company's confidential information. This Agreement
and all performances hereunder shall be governed by and construed in accordance
with the laws of the State of Colorado.


7.    Consent to Jurisdiction. All judicial proceedings brought against Employee
arising out of or relating to this Agreement may be brought in any state or
federal court of competent jurisdiction in this State of Colorado, and by
execution and delivery of this Agreement, Employee accepts the nonexclusive
jurisdiction of the




--------------------------------------------------------------------------------



aforesaid courts and waives any defense of forum non convenient and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement.


8.    Waiver of Jury Trial. Employee and the Company hereby agree to waive their
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Employee and the Company warrant and represent that each
has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.


9.    Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
parties hereto. No waiver of any term, provision, or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, provision or condition or as a
waiver of any other term, provision or condition of this Agreement.


10.    Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate of the Company or to any acquirer of
substantially all of the business of the Company, and all covenants and
Agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee. Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.


11.    Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors and assigns.    IN WITNESS
WHEREOF the parties have executed this Agreement as of the date first above
written.




COMPANY:                ARRAY BIOPHARMA INC.,
a Delaware corporation




/s/ Ron Squarer    
Ron Squarer
Chief Executive Officer






EMPLOYEE:                 /s/ Andrew Robbins    
Andrew Robbins




